Per Curiam.
The true reason why error does not lie in foreign attachment, was given by Chief Justice Tilghman, in Lewis v. Wallick. A judgment against the defendant is only *43interlocutory: for the attachment may be dissolved after judgment by his death, or by putting in bail to the action. When, however, an attachment is dissolved because it issued irregularly, as where the property was not a subject of foreign attachment, the proceeding is at an end for every purpose, as it was in Miller v. Sprecher, and the order is final; but then the plaintiff in error is met by another principle of equal potency, that there is no bill of exceptions to evidence on a motion for summary relief, which was enforced not only in that case, corresponding as it did in all respects to the present, but also in Shortz v. Quigley, and every case that has since occurred. The affidavits are, therefore, not before us, and if they were, we could not judge of their truth, which would be the business of a jury. The plaintiff in error admits it, but insists that the record presents no ground for the order to quash, or rather to dissolve, which, therefore, must be taken for an act of arbitrary power. But where a court of error may quash or dissolve on extrinsic evidence, which cannot be put on the record, the presumption is that everything was done rightly and according to law.
Order affirmed.